Egan Jr., J.
Appeal from a judgment of the County Court of Ulster County (Williams, J), rendered March 22, 2011, convicting defendant upon his plea of guilty of the crimes of robbery in the second degree and attempted aggravated assault upon a police officer or a peace officer.
In full satisfaction of a multicount indictment, defendant pleaded guilty to robbery in the second degree and attempted aggravated assault upon a police officer or a peace officer. County Court thereafter sentenced defendant to two concurrent 12-year prison terms, followed by five years of postrelease supervision, to be served consecutively to the sentence defendant then was serving. Defendant now appeals.
We affirm. Defendant contends that the plea allocution was not factually sufficient and, further, that his plea should be vacated due to County Court’s failure to inquire as to a potential intoxication defense. These claims are not preserved for our review, however, as the record fails to reflect that defendant moved to withdraw his plea or vacate the judgment of conviction (see People v Campbell, 81 AD3d 1184, 1185 [2011]; People v Jones, 73 AD3d 1386, 1387 [2010]; People v Phillips, 30 AD3d 911, 911 [2006], lv denied 7 NY3d 869 [2006]). Moreover, defendant did not make any statements during the plea colloquy that cast doubt upon his guilt or negated an essential element of the crimes so as to trigger the narrow exception to the preservation rule or obligate County Court to inquire as to a potential intoxication defense (see People v Campbell, 81 AD3d at 1185; People v Jones, 73 AD3d at 1387; People v Phillips, 30 AD3d at 911). Notably, “County Court had no duty to conduct an inquiry concerning the potential defense of intoxication based upon comments made by defendant during the . . . sentencing proceeding” (People v Phillips, 30 AD3d at 911; see People v *1117Ortega, 70 AD3d 416, 417 [2010], lv denied 15 NY3d 808 [2010]; People v Garbarini, 64 AD3d 1179, 1179 [2009], lv denied, 13 NY3d 744 [2009]).
Lahtinen, J.P., Stein and Spain, JJ., concur. Ordered that the judgment is affirmed.